     Case 8:19-cv-01452-JLS-DFM Document 27 Filed 07/23/20 Page 1 of 2 Page ID #:416



 1

 2                                                                JS-6
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
   TRAVELERS PROPERTY CASUALTY            ) Case No. 8:19-cv-01452-JLS-DFM
11 COMPANY OF AMERICA,                    )
                                          ) ORDER STAYING ACTION PENDING FINAL
12                     Plaintiff(s),      ) SETTLEMENT, REMOVING CASE FROM
                                          ) ACTIVE CASELOAD, AND FILING OF
13                     v.                 ) DISMISSAL
                                          )
14 NETWORK CAPITAL FUNDING                )
   CORPORATION.                           )
15                                        )
                                          )
16                     Defendant(s).      )
                                          )
17                                        )
18

19
            On July 23, 2020, the Parties filed a Joint Notice of
20
      Settlement (doc. 26), indicating that the case has fully settled.
21
      Based thereon, the Court hereby orders all proceedings in the case
22
      stayed pending final settlement.
23
            It is further ordered that this action is removed from the
24
      Court’s active caseload, subject to the right upon good cause shown
25
      within sixty (60) days, to reopen the action if settlement is not
26
      consummated.
27
      ///
28
     Case 8:19-cv-01452-JLS-DFM Document 27 Filed 07/23/20 Page 2 of 2 Page ID #:417



 1    ///

 2          The parties shall file a Stipulation of Dismissal no later than

 3    September 21, 2020. If no dismissal is filed, the Court deems the

 4    matter dismissed at that time.

 5          The Court retains full jurisdiction over this action and this

 6    order shall not prejudice any party in the action.

 7

 8    IT IS SO ORDERED.

 9

10          DATED: July 23, 2020

11                                                 JOSEPHINE L. STATON
                                                  _______________________________
                                                  HONORABLE JOSEPHINE L. STATON
12                                                UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
